Citation Nr: 1041852	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-17 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of  entitlement to service connection for anxiety 
(previously diagnosed as dysthymia and also claimed as fatigue, 
confusion, loss of memory, restlessness, and sleep disorder).  

2.  Entitlement to service connection for degenerative joint 
disease, right knee. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 
1992 and from January 2003 to October 2004.  

This matter is on appeal from a September 2005 rating decision by 
the Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO). 
 
A hearing was held in December 2009, before the undersigned 
Veterans Law Judge.  A transcript of the testimony is in the 
claims file.  

At the Veteran's hearing before the Board, he indicated that he 
had additional service treatment records that he desired to 
submit.  The Board notes that he did in fact submit the records 
to the Board, following his hearing, with a waiver of RO 
consideration. 

The issue of entitlement to service connection for degenerative 
joint disease, right knee is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 3, 2009, which was prior to the promulgation of a 
decision in the current appeal, the Veteran asked that his claim 
for new and material evidence to reopen a claim of entitlement to 
service connection for anxiety (previously diagnosed as dysthymia 
and also claimed as fatigue, confusion, loss of memory, 
restlessness, and sleep disorder) be withdrawn from appellate 
review.  

CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for anxiety (previously diagnosed as dysthymia and 
also claimed as fatigue, confusion, loss of memory, restlessness, 
and sleep disorder) have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

In a statement made to the Board at the hearing on December 3, 
2009, the Veteran asked that his appeal for new and material 
evidence to reopen a claim for service connection for anxiety 
(previously diagnosed as dysthymia and also claimed as fatigue, 
confusion, loss of memory, restlessness, and sleep disorder) be 
withdrawn from appellate review.  Specifically, asked to verify 
whether he wished to withdraw the issue of new and material 
evidence to reopen a claim of service connection for an anxiety 
disorder, the Veteran responded, "Yes, sir."  The Board finds 
that the Veteran's statement indicating his intention to withdraw 
the appeal, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

In view of his expressed desire, the Board concludes that further 
action with regard to this issue is not appropriate.  The Board 
does not have jurisdiction over the withdrawn issue, and, as 
such, his appeal is dismissed.  


ORDER

The claim for new and material evidence to reopen a claim for 
entitlement to service connection for anxiety (previously 
diagnosed as dysthymia and also claimed as fatigue, confusion, 
loss of memory, restlessness, and sleep disorder) is dismissed 
without prejudice.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, 
the Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

Specifically, in his sworn statements at his hearing before the 
Board, the Veteran reported that he his right knee pain worsened 
during his second period of service.    Further, service 
treatment records from his second period of service indicate a 
diagnosis of "degenerative joint disease vs. chronic strain."  
Service treatment records from his second period of service also 
include complaints of right knee pain and difficulty going up and 
down stairs.   

While the Board finds the Veteran's statements are an indication 
that his current right knee symptoms may be a disorder that 
preexisted service and was aggravated by service, there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  To that end, given the competent 
statements of right knee symptoms which preexisted service, the 
Board finds that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
current right knee disorder preexisted service and if so, whether 
it was aggravated by service.  Alternatively, if the right knee 
disorder did not pre-date service, a VA examination is required 
to determine whether his current right knee disorder is otherwise 
causally related to active service or any service connected 
disability, to include his left knee disability. 

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related to the 
right knee, from the VA Outpatient Clinic in 
Savannah, Georgia for the period from March 
2009 to the present.  Any negative response 
should be noted in the claims file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
right knee disorder.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  X-rays and 
range of motion testing should be conducted.

All pertinent pathology should be noted in 
the examination report, including service 
treatment records documenting the presence of 
degenerative joint disease of the right knee 
and complaints of right knee pain and his 
statements asserting that his right knee 
disability increased in severity as a result 
of his active service. 

For each right knee disability found on 
examination, the VA examiner is requested to 
offer an opinion as to whether it is least as 
likely as not (a 50 percent probability or 
higher) that the Veteran's right knee 
disability (1) had its onset in service, (2) 
is otherwise etiologically related to his 
active service, or (3) is related to or 
aggravated by his service-connected left knee 
disability.

If it is determined that the Veteran has a 
right knee disability that preexisted his 
active service, the examiner must identify 
clear and unmistakable evidence that 
establishes such a finding as well as clear 
and unmistakable evidence that shows that the 
disability was not aggravated/worsened by 
active service.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


